Case 5:19-cv-01389-EJD Document 27-5 Filed 08/13/19 Page 1 of 64




                   Exhibit 29
(11) Roger Ross | LinkedIn                                                  Page 1 of 5
           Case 5:19-cv-01389-EJD Document 27-5 Filed 08/13/19 Page 2 of 64



             Search




                                                              Message




                             ·        · Contact info




                                      Send me a link

       Or send me an SMS instead




https://www.linkedin.com/in/rfross/                                            8/6/2019
(11) Roger Ross | LinkedIn                                                  Page 2 of 5
           Case 5:19-cv-01389-EJD Document 27-5 Filed 08/13/19 Page 3 of 64



            Search




https://www.linkedin.com/in/rfross/                                            8/6/2019
(11) Roger Ross | LinkedIn                                                  Page 3 of 5
           Case 5:19-cv-01389-EJD Document 27-5 Filed 08/13/19 Page 4 of 64



            Search
   Show fewer experiences




https://www.linkedin.com/in/rfross/                                            8/6/2019
(11) Roger Ross | LinkedIn                                                  Page 4 of 5
           Case 5:19-cv-01389-EJD Document 27-5 Filed 08/13/19 Page 5 of 64



              Search




   Received (1)




          Publications
     8


          Project
     1




                                                       See all




https://www.linkedin.com/in/rfross/                                            8/6/2019
(11) Roger Ross | LinkedIn                                                  Page 5 of 5
           Case 5:19-cv-01389-EJD Document 27-5 Filed 08/13/19 Page 6 of 64



               Search




See more courses




                        About                                   Talent Solutions      Community Guidelines

                        Careers                                 Marketing Solutions   Privacy & Terms

                        Advertising                             Sales Solutions       Mobile

                        Small Business                          Safety Center


                             Questions?                                               Select Language

                             Visit our Help Center.                                     English (English)


                             Manage your account and privacy.
                             Go to your Settings.




https://www.linkedin.com/in/rfross/                                                                     8/6/2019
Case 5:19-cv-01389-EJD Document 27-5 Filed 08/13/19 Page 7 of 64




                   Exhibit 30
                Case 5:19-cv-01389-EJD Document 27-5 Filed 08/13/19 Page 8 of 64




 Crossing the Bridge to Europe; Financed by a U.S. hedge fund and German
    industrialists, a patent-holding company in Germany targets Nokia.
                                                         IP Law and Business
                                                     October 1, 2008 Wednesday



Copyright 2008 ALM Media Properties, LLC All Rights Reserved Further duplication without permission is prohibited




Section: OPENING STATEMENTS; Pg. 11; Vol. 6; No. 10
Length: 789 words
Byline: Philippa Maister

Body


Could it be that the patent troll, once believed to survive only in the concrete jungles, high-tech valleys, and small
Texas towns of North America, has extended its range to Europe? A case pending before a German court in
Mannheim could signal its arrival.

The plaintiff is IPCom GmbH & Co., of Pullach, Germany. The defendant is Nokia, the Finnish mobile phone
company. IPCom is claiming payments that could total a whopping 12 billion for infringement of its patents on
mobile telecom technology.

IPCom acquired the patents in 2007 from Robert Bosch GmbH, a global automotive and industrial technology
company that pioneered the technology. The patents fall into 11 groups, within them 35 "standard and essential
patents" used in most mobile phones, including SIM cards. IPCom seeks to enjoin Nokia from using the patents in
Germany.

In an e-mailed statement, Nokia spokesperson Laurie Armstrong said Nokia will vigorously defend itself. "Nokia
believes it has good defenses, the patents in suit being invalid and not infringed," Armstrong said. "In addition, we
have our own claims pending against Bosch. The company has refused to honor its commitments to
standardization organizations and Nokia." Armstrong asserts that IPCom is "owned by Bosch's outside counsel."

The German patent lawyer she is referring to is IPCom's managing director, Bernhard Frohwitter. Frohwitter
cofounded Bardehle Pagenberg, one of Europe's largest IP law firms, before going on to launch Munich-based
Frohwitter Intellectual Property Counselors in 1998. He says he did indeed represent Bosch, helping to assemble
the patent portfolio and arrange licenses. But Frohwitter rejected the implication that he was part of any "scheme."

As he tells it, Bosch decided in 2000 that telephony no longer fit in with its core business. Frohwitter moved to buy
the patents, partnering with two companies with deep pockets, the Schoeller Group of Pullach, a packaging,
container and logistics firm dating from 1600, and, interestingly, Fortress Investment Group, a big publicly held New
York based hedge and private equity fund.
              Case 5:19-cv-01389-EJD Document 27-5 Filed 08/13/19 Page 9 of 64
                                                                                                   Page 2 of 2
    Crossing the Bridge to Europe; Financed by a U.S. hedge fund and German industrialists, a patent-holding
                                      company in Germany targets Nokia.

Like many in the IP field, Frohwitter argues about the semantics of "patent troll," and angrily denies that IPCom is
one. He describes IPCom as an "intellectual property asset manager." During a ten-year stint in Houston, Frohwitter
says he came to admire the professional approach of U.S. firms to exploiting patents as an asset class, something
that did not exist in Europe, and wanted to copy this model. "I saw in the U.S. what a patent troll is a kind of
blackmailer. That is not our business. IPCom is not a litigating firm. We like amicable settlements. The standard is
what is fair and reasonable, no more and no less," Frohwitter says.

According to Frohwitter, Nokia had been in negotiations for five years. He says litigation was originally initiated by
Nokia, which sought a declaratory judgment in Mannheim and agreed to fair and reasonable licensing fees. But it
balked at IPCom's definition: 5 percent of Nokia's mobile phone sales in countries covered by Bosch patents, or 600
million a year totaling 12 billion over 20 years. IPCom then sought the injunction. Both cases are currently ongoing.

Sabine Rojahn, a partner in Taylor Wessing's Munich office, says German law tends to work very much in favor of
the patent owner. IPCom has an advantage in bringing the suit in Mannheim's regional court, which specializes in
patent infringement cases, Rojahn notes. The Mannheim court rules on whether a patent has been infringed before
the federal patent court in Munich decides on validity. In addition to seeking damages, patent owners have an
automatic right to an injunction if infringement is found before the federal court has ruled on validity, says Rojahn.
Also, "if a patent troll wins damages, the infringer can be forced to pay back its gross revenues for a product as
damages," she says, "and not just its net profit."

Duncan Curley, director and founder of Innovate Legal Services, a London IP boutique, says Nokia's response
suggests that it may question whether Bosch fully disclosed all its patents as required by standards-setting
organizations (SSOs), a familiar question in U.S. courts.

Frohwitter said both Bosch and IPCom played by the SSO rules. He says IPCom's technology has been licensed
amicably to other companies, including Siemens AG, Motorola, Inc., Philips Electronics and Alcatel-Lucent and a
settlement has just been reached with Research in Motion, Ltd., the Canadian maker of BlackBerry devices.

Whatever decision the German courts reach will apply only in Germany a fact that so far has discouraged patent
troll activity in Europe. But if IPCom wins even a fraction of what it's asking, that could change.


Load-Date: April 17, 2011


  End of Document
Case 5:19-cv-01389-EJD Document 27-5 Filed 08/13/19 Page 10 of 64




                    Exhibit 31
               Case 5:19-cv-01389-EJD Document 27-5 Filed 08/13/19 Page 11 of 64




        Apple Hit With $2 Billion Patent Infringement Lawsuit -- 2nd Update
                                                 Dow Jones Institutional News
                                           February 5, 2014 Wednesday 5:27 PM GMT



Copyright 2014 Factiva ®, from Dow Jones
All Rights Reserved




Copyright © 2014, Dow Jones & Company, Inc.




Length: 549 words
Byline: By Friedrich Geiger

Body


FRANKFURT-- Apple Inc. faces a claim for $2 billion in damages from a German patent owner, which alleges the
tech giant infringed on a cellular telephone technology it owns, a German court said Wednesday.

IPCom GmbH accuses Apple of improperly using a patent for technology that gives emergency calls priority on
mobile networks. IPCom in 2007 bought the patent from Robert Bosch GmbH, a German automotive-parts
company that was a pioneer in car phones but exited the business at the dawn of hand-held devices.

A spokesman for IPCom said the demand for more than 1.57 billion euros ($2.12 billion) covers only Apple's
alleged infringement relating to devices sold in Germany. He didn't exclude the possibility of IPCom filing similar
suits in other countries.

An Apple spokesman declined to comment.

The lawsuit at a regional court in Mannheim is the latest battle in the global fight over smartphone patents. Apple,
Samsung Electronics Co. Ltd., Motorola Mobility and others have launched multiple suits in several countries over
recent years claiming licensing fees from rivals or seeking to hamper competitors.

IPCom's suit comes after the European Patent Office last month rejected requests from Apple, Nokia Corp., HTC
Corp., Vodafone Group PLC and Ericsson to declare the patent invalid. IPCom said it is suing other companies for
alleged infringement of the patent beside Apple, including Nokia. Nokia didn't immediately respond to requests for
comment.

The patented technology gives handsets access to the networks of several mobile telecommunications providers. It
is particularly important for emergency services and police because it gives them priority access if networks are
overloaded. It is a mandatory element of the UMTS and LTE cellphone standards, according to IPCom.
             Case 5:19-cv-01389-EJD Document 27-5 Filed 08/13/19 Page 12 of 64
                                                                                                    Page 2 of 2
                        Apple Hit With $2 Billion Patent Infringement Lawsuit -- 2nd Update

The Bavarian firm owns almost 1,200 mobile communications patents developed by Bosch and Japan's Hitachi Ltd.
Spokesman Alistair Hammond said IPCom has licensing agreements with several smartphone makers but declined
to disclose the names. The firm received a three-digit million euro amount from Deutsche Telekom AG last year as
part of such an agreement, he said.

IPCom isn't a technology company but a patent assertion entity, sometimes referred to as a patent "troll." Such
companies, which buy patents and claim royalties on them, are increasingly controversial. Many technology
companies say they thwart product development and employment with frivolous lawsuits, while some inventors
welcome their financing of research. But some inventors and universities say they promote innovation by paying for
patents.

IPCom executive Bernhard Frohwitter, a former patent attorney for Bosch, founded the company in 2007. It
acquired the patents for an undisclosed sum with financial backing from Fortress Investments Group L.L.C. The
U.S. fund manager owns about half of IPCom, with Mr. Frohwitter and his co-executive Christoph A. Schoeller
holding the rest.

A spokesman for Mr. Hammond said the patent now asserted against Apple is IPCom's most important patent.
Several courts have ruled that several companies are infringing on it, including Nokia, other mobile-phone
manufacturers and network operators.

Write to Friedrich Geiger at friedrich.geiger@wsj.com

(END) Dow Jones Newswires

February 05, 2014 12:27 ET (17:27 GMT)



Notes

PUBLISHER: Dow Jones & Company, Inc.


Load-Date: February 6, 2014


  End of Document
Case 5:19-cv-01389-EJD Document 27-5 Filed 08/13/19 Page 13 of 64




                    Exhibit 32
               Case 5:19-cv-01389-EJD Document 27-5 Filed 08/13/19 Page 14 of 64




         German court rejects $2-bn patent infringement suit against Apple
                                                                domain-b
                                               March 1, 2014 Saturday 6:30 AM EST



Copyright 2014 domain-b, distributed by Contify.com All Rights Reserved

Length: 216 words

Body


A German court yesterday rejected a $2-billion patent infringement suit filed against Apple Inc by German patent-
holding company IPCom GmbH for allegedly infringing on its 100A patent.

The 100A patent is a technology used to manage priority emergency access when mobile networks are overloaded.

The German court also dismissed a similar lawsuit filed by IPCom against Taiwanese smartphone maker HTC
Corp.

The court did not disclose the grounds for rejecting IPCom's suit, but a German Court had earlier this month
narrowed down the scope of the patent granted by the European Patent Office.

Munich-based IPCom had acquired the ''100A'' series patents from German car-parts maker Robert Bosch GmbH,
which held these patents as part of its R&D for its pioneering car telephony systems. Bosch exited the business in
2000, and sold the patents to IPCom in early 2007.

IPCom is a patent holding firm that some call a "patent troll" - a company that buys patents with the sole intention of
not using it, but to make money through license fees, royalties and enforcing patents through litigation.

IPCom, backed by Fortress Investment Group, holds 1,165 patents that were bought mainly from Hitachi and
Bosch. These patents are in the field of mobile communications and are registered in Europe, the US and Asia.




Load-Date: March 1, 2014


  End of Document
Case 5:19-cv-01389-EJD Document 27-5 Filed 08/13/19 Page 15 of 64




                    Exhibit 33
We will monetise our IP no matter how much it costs, says IPCom managing director - V… Page 1 of 1
          Case 5:19-cv-01389-EJD Document 27-5 Filed 08/13/19 Page 16 of 64


This website uses cookies. If you continue without changing your settings, we'll assume that you are happy to receive all cookies on the vanillaplus.com website.Dismiss




We will monetise our IP no matter how much it costs, says IPCom managing director
16 November, 2018 at 12:52 PM

Posted by: George Malim

Pio Suh, IPCom

The telecoms industry has always been enabled by the innovations of multiple companies and this has led to extensive patent disputes that continue
between leading vendors. Often these intellectual property (IP) battles run for many years and are complex wars of attrition. However, organisations are
increasingly adopting FRAND principles to ensure that licensing of patents is fair, reasonable and non-discriminatory. George Malim, the managing
editor of VanillaPlus, asks, Pio Suh, the managing director of IPCom, which acquired a portfolio of cellular patents from Bosch in 2007 and is still
battling through multiple legal systems to have the patents recognised and licence fees agreed, why the process is so convoluted?

George Malim: You’ve recently joined IPCom. What are the challenges of trying to ensure intellectual property is respected?

Pio Suh: If you look into IPCom´s litigation and patent history, we’re forced to litigate against the whole telecoms industry and the perception of
IPCom is therefore very negative. We’ve been seen as the role model for being a patent troll. I’m trying to change that perception by emphasising that
we have our own R&D team, with full-time engineers including a former-Bosch employee who has been with us since 2014. We regularly visit the
3GPP standards setting organisation (SSO) and contribute ideas and inventions.

GM: What does FRAND mean to you and how does it help change the perception of patent owning companies?

PS: Our licensing practice is in line with FRAND principles and the recent decision on the Unwired Planet versus Huawei case in the UK was a good
trigger. The decision confirms and strengthens the position of the IP owner.

FRAND has a very important role because it sets out the need to provide a licence offer consisting of a patent list with claim charts of selected patents,
licence agreement including the payable licence fee and benchmarking as to the specific royalty rate that should be set and why you regard it as
FRAND. The FRAND package [for the Bosch portfolio] is ready and we’re always prepared to send it out.

GM: You’ve been battling for the Bosch IP in the courts since 2007 and that’s over technology that is nearing obsolescence, what are IPCom’s
future plans?

PS: The Bosch portfolio is now a rather old portfolio and we’re approaching the end of the life of that portfolio of mostly 2G, 3G and 4G technology.
One of my highest priorities is to reach settlements with licensing candidates as soon as possible. We have handset manufacturers, network [equipment]
providers and network operators on our target list and that’s a huge list to approach and try to settle with.

Dealing with multinationals is about having power in capital, in market position, in public relations and lobbying. Nokia, for example, has attacked
each and every part of the Bosch portfolio in the past. That must have been a political decision at that time. Now we’re trying to monetise our patents
no matter how much it costs as it is important to level the playing field and to signal that the legal duty of taking a licence does not depend on the
financial and market power of huge corporations.-

For the first time since 2007, [recent case outcomes] are slightly turning the coin and saying patent law is property law and the patent owner has the
discretion to decide under which circumstances to give away its property.

We’ve received a request to administer the patents portfolio of a very large company and the general direction for us is to acquire new patent portfolios
to stack up and expand our portfolio and to monetise the patents in a legitimate way.




category: News, Top telecoms IT stories

Tags: 2G, 3G, 3GPP, Bosch, FRAND, George Malim, Huawei, Intellectual Property, IP, IPCom, Nokia, patents, Pio Suh, Unwired Planet




https://www.vanillaplus.com/2018/11/16/43472-will-monetise-ip-no-matter-much-costs-sa… 8/11/2019
Case 5:19-cv-01389-EJD Document 27-5 Filed 08/13/19 Page 17 of 64




                    Exhibit 34
FOSS Patents: Patent firm IPCom settles with T-Mobile, will be more active in U.S. with… Page 1
         Case 5:19-cv-01389-EJD Document 27-5 Filed 08/13/19 Page 18 of 64


                                        More                                                                           Create Blog       Sign In




                                             FOSS PATENTS
            T H I S B L O G C O V E R S S O F T W A R E PAT E N T N E W S A N D I S S U E S W I T H A PA R T I C U L A R F O C U S O N
                           W I R E L E S S , M O B I L E D E V I C E S ( S M A R T P H O N E S , TA B L E T C O M P U T E R S ) .




 T U E S D AY, J U N E 1 8 , 2 0 1 3                                                            CONTACT FORM

 Patent firm IPCom settles with T-Mobile, will be                                               F O L L O W @ F O S S PAT E N T S O N
                                                                                                TWITTER
 more active in U.S. with ex-Hitachi patents
                                                                                                     Follow @FOSSpatents          13.8K followers

 IPCom is a patent licensing firm based in the Munich area that
 acquired a portfolio of cellular standard-essential patents (SEPs)
                                                                                                FOLLOW BY EMAIL
 from Bosch, a company that exited the mobile devices business about
 a decade ago. IPCom has been embroiled in litigation with Nokia and                              Email address...                   Submit
 HTC for more than five years, and is also asserting patents against
 the resale of Nokia and HTC devices by certain carriers and retailers.
 IPCom also alleged that carriers use certain patents covering network                          BLOG ARCHIVE
 infrastructure components and the provision of services
                                                                                                ► 2019 (136)
 implementing cellular standards. The center of gravity of the IPCom
                                                                                                ► 2018 (100)
 disputes is in Germany, though there is also significant activity in
 other jurisdictions such as the UK (1, 2) and the U.S., where a                                ► 2017 (66)
 declaratory judgment action brought by HTC even reached the                                    ► 2016 (53)
 Federal Circuit. In 2009 the European Commission was looking at
                                                                                                ► 2015 (90)
 (though not conducting a full-blown investigation of) a complaint by
                                                                                                ► 2014 (179)
 Nokia, in response to which IPCom made a public promise to honor
 Bosch's FRAND pledge, which the EU's antitrust enforcers welcomed.                             ▼ 2013 (493)
                                                                                                    ► December (32)
 Today IPCom announced a global settlement further to which
                                                                                                    ► November (30)
 Deutsche Telekom (T-Mobile) is paying for the use of IPCom's
 patents and all litigation between the two parties is withdrawn. The                               ► October (33)
 terms of the agreement were not disclosed, but it's easy to figure that                            ► September (36)
 royalty payments are involved and also supported by IPCom director
                                                                                                    ► August (42)
 Bernhard Frohwitter's statement that "this agreement will also send a
                                                                                                    ► July (43)
 signal to those companies that use these patents without paying
 license fees for them". IPCom has other licensees including                                        ▼ June (45)
 BlackBerry (Research In Motion). Some companies, such as                                               Qualcomm may have to modify
 Samsung, licensed the former Bosch patents from their original                                           Snapdragon chip for No...
 assignee.                                                                                              Preliminary ITC ruling against
                                                                                                          InterDigital involv...

                                                                                                        Apple and Samsung drop two
                                                                                                          patents each from Calif...




http://www.fosspatents.com/2013/06/patent-firm-ipcom-settles-with-t-mobile.html                                                      8/11/2019
FOSS Patents: Patent firm IPCom settles with T-Mobile, will be more active in U.S. with… Page 2
         Case 5:19-cv-01389-EJD Document 27-5 Filed 08/13/19 Page 19 of 64


 Earlier this year it appeared that Nokia and IPCom were close to a         Microsoft wins release of $100
 settlement, but they hit an impasse mentioned in a May 2013 UK               million bond posted...
 ruling.
                                                                            HTC recently filed two
 Rumor has it that IPCom is also suing Apple. I have not yet been able       additional lawsuits in
 to obtain information on this from the Mannheim court, but if and           Germ...

 when a public hearing takes place, any litigation becomes                  Judge keeps Galaxy S4 out of
 discoverable.                                                                second Apple-Samsung ...

                                                                            Apple urges United States
 IPCom's international litigations are coordinated by Dr. Roman
                                                                              Trade Representative to ...
 Sedlmaier of the Frohwitter patent law firm. This is a complex cross-
 jurisdictional effort, involving at some point over 100 cases              Presumptive Acacia subsidiary
                                                                              sues HTC, LG, ZTE, B...
 (including numerous invalidation actions brought by Nokia and HTC
 in various countries).                                                     German court inclined to hold
                                                                              Samsung liable for u...
 The most interesting part of IPCom's press release today is the
                                                                            Microsoft wants to tell jury in
 following quote from IPCom director Christoph Schoeller:
                                                                              patent contract ca...
    "We are now proceeding with the licensing of a further                  Google asks German high court
    portfolio of mobile telecoms patents, which we acquired from              to review one of Mic...
    Hitachi. The Hitachi patents are particularly important in the
    US market, but also in Europe."                                         Japanese appeals court
                                                                              upholds dismissal of
 This means IPCom is going to be more active in licensing and, if             Apple-...
 negotiations fail, litigation in the U.S. than before, where it appears
                                                                            ITC staff submissions a mixed
 that it was actually HTC's choice to trigger litigation there. The press
                                                                              blessing for Samsung...
 release reveals the following about the Hitachi deal:
                                                                            Apple prevails on rubber-
    "The Hitachi patents consist of 135 patents in 17 patent                  banding patent in Japan, ...
    families, and cover important aspects of the UMTS standards.
    The technology is also present in the 3G standards                      German court unlikely to
    CDMA 2000 and HSUPA. Among the Hitachi patents, two                       approve Google's 2.25% SE...
    standard-essential patents are particularly important :                 ITC institutes investigation of
    EP 0957 594 describes the synchronisation of handset and
                                                                              Nokia's second com...
    network in the UMTS standard. DE 69735 459 describes a
    process that controls the transmission strength for a CDMA              Federal Circuit schedules
    message transfer system."                                                 appellate hearing on Mic...

 The U.S. equivalent of the European patent is U.S. Patent No.              FTC preparing broadbased
 6,507,576 on a "code division multiple access mobile communication           Section 6(b) cost-benefit...
 system". There are at least two U.S. patents belonging to the same         Intellectual Ventures files
 family as the German patent: U.S. Patent No. 6,307,844 and U.S.              second patent lawsuit ...
 Patent No. 6,483,816 on a "CDMA communication system and its               Google refuses $7 million in
 transmission power control method".                                          patent royalties from...

 IPCom's overall patent portfolio "currently consists of about 1,200        Patent firm IPCom settles with
 patents in roughly 160 patent families", including patents declared          T-Mobile, will be m...

 essential to "global telecoms standards such as 2,5G (GSM/GPRS),           Anonymous reexamination
 3G (UMTS) and LTE".                                                          requests filed against two...




http://www.fosspatents.com/2013/06/patent-firm-ipcom-settles-with-t-mobile.html                       8/11/2019
FOSS Patents: Patent firm IPCom settles with T-Mobile, will be more active in U.S. with… Page 3
         Case 5:19-cv-01389-EJD Document 27-5 Filed 08/13/19 Page 20 of 64


 This blog primarily reports on litigations between large operating                   German VP8 infringement
 companies. I didn't even blog about several IPCom-related hearings                     cases show Google's inabil...
 and trials I attended over the last two years. But every once in a while             European Commission looking
 I do talk about NPE activities (particularly if FRAND-pledged SEPs                     into competition-chill...
 are involved), and today's IPCom announcement caught my interest
                                                                                      Apple says Samsung has
 because of an increased focus on the U.S. market following the                         continued importing
 Hitachi deal.                                                                          infring...

 If you'd like to be updated on the smartphone patent disputes and                    Huge win for Apple at the
 other intellectual property matters I cover, please subscribe to my                    patent office: key claim...
 RSS feed (in the right-hand column) and/or follow me on Twitter                      ITC staff rejects Google's public
 @FOSSpatents and Google+.                                                              interest argumen...

                                                                                      Apple insists on adding Galaxy
     Follow @FOSSpatents         13.8K followers
                                                                                        S4 to second Califo...

 Share with other professionals via LinkedIn:                Share                    Nokia drops power-saving
                                                                                        patent from ITC investiga...

                                                                                      Small carriers, minority
                                                                                        activists, others write t...
    Share |
                                                                                      Nokia announces partial
 EIN GES T ELLT V O N F LO R IAN M UE LLE R U M 6 : 5 3 PM                              settlement with ViewSonic:...
 LABEL S: APPLE, D EU T SCHE TE LEK OM , F RAN D , HITACHI, HT C, IPC OM ,
                                                                                      Patent dispute heats up as
 LICE NS E FEES , N OK IA, N O N- PR ACT ICING EN TIT IES , PATE NT LIT IG ATIO N ,
 SET T LEM EN T S , STAND AR DS , T- M O BILE                                           Google files motion to ...

                                                                                      Microsoft brief stresses that
                                                                                        standard-setting wou...
 Newer Post                              Home                            Older Post
                                                                                      Workarounds not mentioned
                                                                                        once in pro-Samsung brie...
                                                                                      Apple says Samsung keeps
                                                                                        launching devices with fe...
                                                                                      Samsung sides with 'patent
                                                                                        troll' InterDigital aga...
                                                                                      Here's the ITC letter
                                                                                        instructing U.S. customs to
                                                                                        ...
                                                                                      ITC bans importation of older
                                                                                        iPhones and iPads in...
                                                                                      Reexamination requested
                                                                                        against two iPhone design ...
                                                                                      Google lobbying front grossly
                                                                                        overstates economic ...




http://www.fosspatents.com/2013/06/patent-firm-ipcom-settles-with-t-mobile.html                                8/11/2019
Case 5:19-cv-01389-EJD Document 27-5 Filed 08/13/19 Page 21 of 64




                    Exhibit 35
United States Patent and Trademark Office                                   Page 1 of 2
           Case 5:19-cv-01389-EJD Document 27-5 Filed 08/13/19 Page 22 of 64




        Assignment abstract of title for Application 09744084
        Invention title/Inventor   Patent                          Publication   Application             PCT                     International registration
        METHOD FOR                 6920124                                       09744084
        TRANSMITTING DIGITAL       Jul 19, 2005                                  Apr 5, 2001
        USEFUL DATA
        Dirk Lappe, Martin
        Hans, Josef Laumen



        Assignments (4 total)
        Assignment 4

        Reel/frame                                Execution date                 Date recorded                      Properties          Pages
        030571/0649                               Jun 7, 2013                    Jun 7, 2013                        100                 7
        Conveyance
        SECURITY AGREEMENT
        Assignors                                                                Correspondent
        IPCOM GMBH & CO. KG                                                      LEYDIG, VOIT & MAYER, LTD.
                                                                                 TWO PRUDENTIAL PLAZA, SUITE 4900
                                                                                 180 NORTH STETSON AVENUE
                                                                                 CHICAGO, IL 60601-6731
        Assignee
        LANDESBANK BADEN-WUERTTEMBERG
        AM HAUPTBAHNHOF 2
        STUTTGART 70173
        GERMANY

        Assignment 3
        Reel/frame                                Execution date                 Date recorded                      Properties          Pages
        020929/0320                               Apr 3, 2008                    May 9, 2008                        14                  19
        Conveyance
        SECURITY AGREEMENT
        Assignors                                                                Correspondent
        IPCOM GMBH & CO. KG                                                      STRIKER, STRIKER & STENBY
                                                                                 103 EAST NECK ROAD
                                                                                 HUNTINGTON, NY 11743


        Assignee
        KAROLS DEVELOPMENT CO. LLC
        C/O FORTRESS INVESTMENT GROUP LLC, 1345 AVENUE OF AMERICAS
        NEW YORK, NEW YORK 10105

        Assignment 2

        Reel/frame                                Execution date                 Date recorded                      Properties          Pages
        020325/0053                               Nov 26, 2007                   Jan 7, 2008                        34                  5
        Conveyance
        ASSIGNMENT OF ASSIGNORS INTEREST (SEE DOCUMENT FOR DETAILS).
        Assignors                                                                Correspondent
        ROBERT BOSCH GMBH                                                        MICHAEL J. STRIKER
                                                                                 103 EAST NECK ROAD
                                                                                 HUNTINGTON, NY 11743


        Assignee
        IPCOM GMBH & CO. KG
        ZUGSPITZSTRASSE 15
        PULLACH 82049
        GERMANY

        Assignment 1

        Reel/frame                                Execution date                 Date recorded                      Properties          Pages
        011698/0961                               Mar 8, 2001                    Apr 9, 2001                        1                   2
        Conveyance
        ASSIGNMENT OF ASSIGNORS INTEREST (SEE DOCUMENT FOR DETAILS).
        Assignors                                                                Correspondent
        LAPPE, DIRK                                                              MICHAEL J. STRIKER
        HANS, MARTIN                                                             103 EAST NECK ROAD
        LAUMEN, JOSEF                                                            HUNTINGTON, NY 11743




https://assignment.uspto.gov/patent/index.html                                                                                                                8/11/2019
United States Patent and Trademark Office                                   Page 2 of 2
           Case 5:19-cv-01389-EJD Document 27-5 Filed 08/13/19 Page 23 of 64


        Assignee
        ROBERT BOSCH GMBH
        WERNERSTRASSE 1
        STUTTGART D-704
        GERMANY




https://assignment.uspto.gov/patent/index.html                                8/11/2019
Case 5:19-cv-01389-EJD Document 27-5 Filed 08/13/19 Page 24 of 64




                    Exhibit 36
Case 5:19-cv-01389-EJD Document 27-5 Filed 08/13/19 Page 25 of 64
Case 5:19-cv-01389-EJD Document 27-5 Filed 08/13/19 Page 26 of 64
Case 5:19-cv-01389-EJD Document 27-5 Filed 08/13/19 Page 27 of 64
Case 5:19-cv-01389-EJD Document 27-5 Filed 08/13/19 Page 28 of 64
Case 5:19-cv-01389-EJD Document 27-5 Filed 08/13/19 Page 29 of 64
Case 5:19-cv-01389-EJD Document 27-5 Filed 08/13/19 Page 30 of 64
Case 5:19-cv-01389-EJD Document 27-5 Filed 08/13/19 Page 31 of 64
Case 5:19-cv-01389-EJD Document 27-5 Filed 08/13/19 Page 32 of 64
Case 5:19-cv-01389-EJD Document 27-5 Filed 08/13/19 Page 33 of 64
Case 5:19-cv-01389-EJD Document 27-5 Filed 08/13/19 Page 34 of 64
Case 5:19-cv-01389-EJD Document 27-5 Filed 08/13/19 Page 35 of 64
Case 5:19-cv-01389-EJD Document 27-5 Filed 08/13/19 Page 36 of 64
Case 5:19-cv-01389-EJD Document 27-5 Filed 08/13/19 Page 37 of 64
Case 5:19-cv-01389-EJD Document 27-5 Filed 08/13/19 Page 38 of 64
Case 5:19-cv-01389-EJD Document 27-5 Filed 08/13/19 Page 39 of 64
Case 5:19-cv-01389-EJD Document 27-5 Filed 08/13/19 Page 40 of 64
Case 5:19-cv-01389-EJD Document 27-5 Filed 08/13/19 Page 41 of 64
Case 5:19-cv-01389-EJD Document 27-5 Filed 08/13/19 Page 42 of 64




                    Exhibit 37
Case 5:19-cv-01389-EJD Document 27-5 Filed 08/13/19 Page 43 of 64




                 Third Generation
                 Partnership Project


                 3GPP
                 Working Procedures



                  20 October 2016
       Case 5:19-cv-01389-EJD Document 27-5 Filed 08/13/19 Page 44 of 64
                                                          2
                    Third Generation Partnership Project Working Procedures, 31 December 2014




Foreword
These Working Procedures of the Third Generation Partnership Project (3GPP) are effective from 31 December 2014.

An electronic version of these Partnership Project Working Procedures is available from the following address:

   http://www.3gpp.org
       Case 5:19-cv-01389-EJD Document 27-5 Filed 08/13/19 Page 45 of 64
                                                            7
                     Third Generation Partnership Project Working Procedures, 31 December 2014




SECTION A: GENERAL

Article 1:                  Description
The Partnership Project is not a legal entity but is a collaborative activity between the following recognized Standards
Development Organizations:

ARIB     (Japan)

CCSA (China)

ETSI     (Europe)

ATIS     (US)

TTA      (Korea)

TTC      (Japan)

TSDSI (India)

The Partnership Project is entitled the “THIRD GENERATION PARTNERSHIP PROJECT” and may be known by the
acronym “3GPP”.

                                                                                                                      top



Article 2:                  Purpose
The purpose of 3GPP is to prepare, approve and maintain globally applicable Technical Specifications and Technical
Reports for

   -   a 3rd Generation Mobile System based on the evolved GSM core network, and the Universal Terrestrial Radio
       Access (UTRA),

   -    further development of radio technologies such as LTE, coupled with evolution of core network elements such
        as the Evolved Packet Core (EPC),

   -    continuing evolution of the 2nd generation GSM/EDGE Radio Access Network (GERAN),

   to be transposed by the Organizational Partners into appropriate deliverables (e.g., standards).

                                                                                                                      top



Article 3:                  Scope and objectives
The 3rd Generation Mobile System and its capabilities shall be developed in a phased approach. Initially, 3GPP shall
prepare, approve and maintain the necessary set of Technical Specifications and Technical Reports for a 3rd Generation
Mobile System including:

 UTRAN (including UTRA; in Frequency Division Duplex (FDD) and Time Division Duplex (TDD) modes);

 3GPP Core Network (Third Generation networking capabilities evolved from GSM. These capabilities include
  mobility management, global roaming, and utilisation of relevant Internet Protocols);

 Terminals for access to the above (including specifications for a UIM); and

 System and service aspects.
       Case 5:19-cv-01389-EJD Document 27-5 Filed 08/13/19 Page 46 of 64
                                                            8
                     Third Generation Partnership Project Working Procedures, 31 December 2014

3GPP shall prepare, approve and maintain the necessary set of Technical Specifications and Technical Reports for:

- the Global System for Mobile communication (GSM) including GSM evolved radio access technologies (e.g., General
Packet Radio Service (GPRS) and Enhanced Data rates for GSM Evolution (EDGE)).

3GPP shall consider the long term evolution.

The Technical Specifications and Technical Reports shall be developed in view of global roaming and circulation of
terminals.

The set of 3GPP Technical Specifications and Technical Reports for the 3GPP core network and the specifications for
the GSM core network should be common to the greatest extent possible and should not be unnecessarily different.

Options in the form of a regulatory requirement particular to one or more regions / nations shall be included in 3GPP
specifications. TSGs should not debate the inclusion or rejection of such options.

The results of the 3GPP work shall form the basis of member contributions to the ITU in accordance with existing
procedures.

3GPP shall take account of emerging ITU recommendations on interworking between IMT-2000 family members.

In the framework of agreed relationships, the 3GPP Technical Specifications and Technical Reports will form the basis
of standards, or parts of standards, of the Organizational Partners.

                                                                                                                     top



SECTION B: PARTICIPATION

Article 4:                   Categories
Participation in 3GPP shall be classified into one of the following categories:

 Partners;

 Individual Members;

 ITU Representatives;

 Observers;

 Guests.

                                                                                                                     top



Article 5:                   Partnership
Partners in 3GPP shall be classified into one of the following two categories:

 Organizational Partners;

 Market Representation Partners.

                                                                                                                     top



Article 6:                   Organizational Partnership
Organizational Partnership is open to any Standards Organization, irrespective of its geographical location, which has:
       Case 5:19-cv-01389-EJD Document 27-5 Filed 08/13/19 Page 47 of 64
                                                            9
                     Third Generation Partnership Project Working Procedures, 31 December 2014

 a national, regional or other officially recognized status and the capability and authority to define, publish and set
  standards within the 3GPP scope, in that nation or region;

 an Intellectual Property Rights (IPR) Policy which is compatible with those of the Organizational Partners;

 committed itself to all or part of the 3GPP scope;

 signed the Partnership Project Agreement.

Standards Organizations may apply to become an Organizational Partner by writing to any of the existing
Organizational Partners.

                                                                                                                       top



Article 7:                   Market Representation Partnership
The Organizational Partners may invite Market Representation Partners to take part in 3GPP.

An invitation for Market Representation Partnership is open to any organization, irrespective of its geographical
location, which:

 has the ability to offer market advice to 3GPP and to bring into 3GPP a consensus view of market requirements
  (e.g., services, features and functionality) falling within the 3GPP scope;

 does not have the capability and authority to define, publish and set standards within the 3GPP scope, nationally or
  regionally;

 has committed itself to all or part of the 3GPP scope;

 has signed the Partnership Project Agreement.

Organizations may apply to become Market Representation Partners by writing to any of the existing Partners. Further
guidance for MRP applicants can be found in annex E.

                                                                                                                       top



Article 8:                   Individual Membership
Membership in an Organizational Partner is a pre-requisite for Individual Membership of 3GPP. All entities registered
as members of an Organizational Partner and eligible for participation in the technical work of that Organizational
Partner, can become Individual Members of 3GPP if they are committed to support 3GPP and:

 to contribute technically or otherwise to one or more of the Technical Specification Groups within the 3GPP scope;

 to use the 3GPP results to the extent feasible.

An Individual Member has the right to participate in the work of 3GPP by attending meetings of the Technical
Specification Groups and subtending groups.

Applications for Individual Membership of a Technical Specification Group shall be made in writing to the relevant
Organizational Partner using the form given at annex C. Applications may also be made on-line using the template
available at http://www.3gpp.org.

Individual Members act in 3GPP in their own right and carry the full responsibility for their contributions.

                                                                                                                       top
       Case 5:19-cv-01389-EJD Document 27-5 Filed 08/13/19 Page 48 of 64
                                                          24
                     Third Generation Partnership Project Working Procedures, 31 December 2014



Article 45:                 Drafting rules
The Technical Specifications and Technical Reports drafted by the TSGs shall follow the 3GPP drafting rules, using
document processing facilities, format, languages and notations agreed by the Organizational Partners, and on a
medium suited for electronic document handling and publishing.

                                                                                                                     top



Article 46:                 Copyright and ownership
The Organizational Partners will have joint ownership (including copyright) of the Technical Specifications and
Technical Reports produced by 3GPP.

                                                                                                                     top



Article 47:                 Conversion by Organizational Partners
Organizational Partners shall use their best endeavours to convert the Technical Specifications and Technical Reports
approved by the Partnership Project into national/regional deliverables in a timely manner through their normal
processes.

The Organizational Partners are urged not to change the technical parts of the Technical Specifications and Technical
Reports; they may add non-technical parts required by their own deliverable schemes and they may add descriptions of
options selected.

Organizational Partners should ensure that all unresolved comments raised during their public enquiry and approval
phases are delivered to the appropriate TSG.

                                                                                                                     top



SECTION I:                  REPORTING

Article 48:                 Chairman’s reporting obligations
A report shall be prepared by the Chairman following all PCG and TSG meetings.

                                                                                                                     top



Article 49:                 Changes to structure and officials
The Chairman of each TSG shall inform the PCG of all organizational changes concerning Working Groups and their
officials. An up to date record of the 3GPP structure shall be maintained.

                                                                                                                     top



Article 50:                 Calendar of meetings
The PCG and TSGs shall maintain an up to date calendar of the dates and venues for future meetings.

                                                                                                                     top
       Case 5:19-cv-01389-EJD Document 27-5 Filed 08/13/19 Page 49 of 64
                                                           26
                     Third Generation Partnership Project Working Procedures, 31 December 2014

A TSG or any subtending Working Group may send individual liaisons to any external organization (other than ITU)
without PCG approval, except if the statement is considered sensitive by the TSG Chairman, in which case PCG
clearance is needed.

It is not necessary to have all external liaisons copied to the PCG and/or TSG SA. The liaison originating TSG should
decide, at its own discretion, which should be copied. External liaisons that may have management implications such as
schedules, organization, process, procedures, and policy shall be copied to the PCG, or approved by the PCG if
sensitive.

Relations with the ITU are described in article 51.

                                                                                                                       top



SECTION K: MISCELLANEOUS

Article 53:                 Resources
The resources for the operation of 3GPP shall be managed by the Organizational Partners. The resources are allocated
to the TSGs by the PCG.

                                                                                                                       top



Article 54:                 Support Team
The Partners shall provide logistical support to, and assist in the operation of, 3GPP. The support shall be in the form of
a Support Team which shall operate under the overall management of the PCG and the day to day management of
TSGs.

                                                                                                                       top



Article 55:                 Intellectual Property Rights (IPR) Policy
Individual Members shall be bound by the IPR Policy of their respective Organizational Partner.

Individual Members should declare at the earliest opportunity, any IPRs which they believe to be essential, or
potentially essential, to any work ongoing within 3GPP. Declarations should be made by Individual Members to their
respective Organizational Partners.

Organizational Partners should encourage their respective members to grant licences on fair, reasonable terms and
conditions and on a non-discriminatory basis.

The PCG shall maintain a register of IPR declarations relevant to 3GPP, received by the Organizational Partners.

                                                                                                                       top



Article 56:                 Working language
The working language for 3GPP shall be English.

Meetings of the PCG and TSGs shall be conducted in English.

3GPP Technical Specifications and Technical Reports shall be prepared in English (as defined by the Shorter Oxford
English Dictionary).

                                                                                                                       top
Case 5:19-cv-01389-EJD Document 27-5 Filed 08/13/19 Page 50 of 64




                    Exhibit 38
Case 5:19-cv-01389-EJD Document 27-5 Filed 08/13/19 Page 51 of 64




    Operating Procedures for
  ATIS Forums and Committees
          (version 5.5)
        Case 5:19-cv-01389-EJD Document 27-5 Filed 08/13/19 Page 52 of 64
     AUGUST/23/2018                     ATIS OPERATING PROCEDURES                              VERSION 5.5


third of the members of the Forum shall constitute a quorum for conducting business at a meeting.
Observers shall not be counted for the purposes of establishing a quorum.
8.3     Industry Expert Attendance
Forum leadership may at its discretion invite an industry subject matter expert(s) to attend specific Forum
meetings when his/her expertise is required to assist the Forum in resolving a specific Issue. The expert
shall not participate in consensus decisions or voting processes.

9       MEETING NOTES
ATIS Forums shall publish fair, objective, and unbiased meeting notes developed by consensus and
ensure they accurately reflect the activities, resolutions, and action items that result from meetings. All
meeting notes shall be published in a timely manner.
9.1    Meeting Note Content
Meeting notes shall include at a minimum:

        ➢ Date(s), type of meeting (i.e., virtual meeting, conference call, face-to-face), leadership,
          person taking the notes;
        ➢ Attendance list;
        ➢ Approved agenda;
        ➢ Identification of Issues discussed at the meeting and their status;
        ➢ A notation of corrections/additions made to a previous meeting record;
        ➢ Points noted/alternatives discussed including opposing viewpoints;
        ➢ Agreements reached;
        ➢ Action items indicating responsible party and due date;
        ➢ Participants’ contributions or similar documents or a reference to where those documents are
          available on the ATIS website;
        ➢ Text specifically requested to be included by a participant with attribution; and
        ➢ Copies of presentations made during the meeting or a reference to where the presentations are
          available on the ATIS website.

10      INTELLECTUAL PROPERTY RIGHTS POLICY
10.1    General Policy Statement
        In all matters of intellectual property rights, it is the intention of ATIS and its Forums to benefit
        the public while respecting the legitimate rights of intellectual property owners.
10.2    Confidentiality
        As a general rule, neither ATIS nor its Forums will consider any contributions, presentations, or
        other documentation that is subject to any requirement of confidentiality or any restriction on its
        dissemination. Neither ATIS nor its Forums assume any obligations of confidentiality with
        respect to any contribution, presentation, documentation or other submissions. Exceptions to the
        general rule are determined on a case-by-case basis by the relevant Forum leadership in
        conjunction with ATIS General Counsel and are only appropriate where the work cannot be
        accomplished through other means. Prior to the distribution or discussion of any materials
        accorded exception status and considered as confidential or otherwise restricted, full disclosure of
        the status must be made to the audience Forum.




                                                     8
       Case 5:19-cv-01389-EJD Document 27-5 Filed 08/13/19 Page 53 of 64
   AUGUST/23/2018                     ATIS OPERATING PROCEDURES                           VERSION 5.5


10.3   Copyright
       10.3.1 Copyright Policy
       In order that ATIS may facilitate, promote, and disseminate the work of its Forums, it is
       necessary that each contributor grant ATIS the rights necessary to adapt, copy, and publicly
       distribute any contribution or submittal made to an ATIS Forum. In accordance with this policy,
       each contribution or document submitted to an ATIS Forum is subject to an unlimited perpetual,
       non-exclusive, royalty-free, world-wide right, and license to ATIS of any copyrights in such
       contribution. This license includes the right to copy, publish, and distribute the contribution in
       any way, and to prepare derivative works that are based on or incorporate all or part of the
       contribution, the license to such derivative works to be of the same scope as the license of the
       original contribution.
       10.3.2 ATIS Deliverables
       All ATIS guidelines, standards, or other ATIS deliverables are copyrighted by ATIS. Except as
       expressly permitted by ATIS, no guideline, standard, or other ATIS deliverable, or any portion
       thereof, may be reproduced or distributed in any form, without the prior express written
       permission of ATIS.
       10.3.3 Notice
       The following copyright notice shall be included in all guidelines, standards, or other ATIS
       deliverables:

       “Copyright © ATIS [date of publication]. All Rights Reserved.”
10.4   Patents
       10.4.1 Patented Inventions Generally
       As a general matter, there is no objection for an ATIS Forum to develop guidelines, standards, or
       other ATIS deliverables that refer to or, primarily in the case of American National Standard,
       require the use of patented inventions.

       In the case of standards, guidelines, and other ATIS deliverables that make reference to a
       patented invention, but do not require use of the invention for purposes of adopting, complying
       with, or following the guideline or deliverable, the following statements shall be expressly
       included in the published work:

       ➢ The patented invention is for reference only.
       ➢ Neither ATIS nor the relevant Forum is responsible for identifying the existence or evaluating
         the applicability of any patents referenced in or that may be relevant to any standard,
         guideline or other ATIS deliverable.
       ➢ Neither ATIS nor the relevant Forum shall be responsible for interpreting or making any
         determination concerning the validity, enforceability or scope of any patented invention
         referenced in or that may be relevant to any standard, guideline, or other ATIS deliverable.

       Further in the case of standards, guidelines and other ATIS deliverables the following procedures
       shall apply:

       ➢ If reference to a patented invention shall be made in a standard, guideline, or other ATIS
         deliverable, disclosure of the patented invention should be encouraged at the earliest possible
         time in the development of the standard, guideline, or other ATIS deliverable. The party




                                                  9
   Case 5:19-cv-01389-EJD Document 27-5 Filed 08/13/19 Page 54 of 64
AUGUST/23/2018                    ATIS OPERATING PROCEDURES                              VERSION 5.5


     making any such disclosure should provide an explanation regarding the relevancy of the
     patented invention to the work under development.
   ➢ Where possible, the standard, guideline, or other ATIS deliverable referencing a patented
     invention should identify the patent number and name, as well as the identity of the patent
     owner.
   ➢ To the extent a Forum participant, or any other third party, desires a license for a patented
     invention referenced in a standard, guideline, or other ATIS deliverable, all negotiations and
     discussion of license terms shall occur between the patent owner and the prospective licensee
     outside the deliberations of the Forum. No discussion or negotiation of license terms shall be
     permitted in any Forum.
   ➢ In the event that use of the patented invention is required for purposes of adopting, complying
     with, or otherwise utilizing the standard, guideline, or other ATIS deliverable, the provisions
     of the ANSI Patent Policy, as adopted by ATIS and as set forth below, shall apply. Any
     writing submitted as of January 31, 2011, to ATIS for the purpose of expressing a licensing
     assurance under this Section shall not qualify as such an assurance unless it expressly states
     that the assurance is irrevocable.

   Any deviation from the foregoing procedures shall occur only after prior consultation with and
   approval of the ATIS General Counsel.
   10.4.2 American National Standards
   In connection with the development of American National Standards, or other deliverables that
   require use of essential patent claims, the use of essential patent claims shall be governed by the
   American National Standards Institute (“ANSI”) Patent Policy as adopted by ATIS and as set
   forth below. In addition, disclosure of essential patent claims at the earliest possible time in the
   development process should be encouraged. Further, as with standards, guidelines and other
   ATIS deliverables, no discussion or negotiation of license terms shall occur in the relevant
   Forum. All such discussions and negotiations shall occur directly between the owner of the
   essential patent claim and each prospective licensee.

   The terms of the ANSI Patent Policy as adopted by ATIS are as follows:
       ANSI Patent Policy – Inclusion of Patents in American National Standards
       There is no objection in principle to drafting a proposed American National Standard (ANS)
       in terms that include the use of an essential patent claim (one whose use would be required
       for compliance with that standard), if it is considered that technical reasons justify this
       approach.
       If ATIS receives a notice that a proposed ANS or an approved ANS may require the use of
       such a patented claim, the procedures in this clause shall be followed.
       Participants in the ATIS standards development process are encouraged to bring patents with
       claims believed to be essential to the attention of ATIS.

       Statement from patent holder
       Prior to approval of such a proposed ANS, ATIS shall receive from the identified party or a
       party authorized to make assurances on its behalf, in written or electronic form, either:
           (a) assurance in the form of a general disclaimer to the effect that such party does not
               hold and does not currently intend holding any essential patent claim(s); or




                                                10
        Case 5:19-cv-01389-EJD Document 27-5 Filed 08/13/19 Page 55 of 64
    AUGUST/23/2018                     ATIS OPERATING PROCEDURES                             VERSION 5.5


                (b) assurance that a license to such essential patent claim(s)will be made available to
                    applicants desiring to utilize the license for the purpose of implementing the
                    standard either:
                      (i) under reasonable terms and conditions that are demonstrably free of any unfair
                           discrimination; or
                      (ii) without compensation and under reasonable terms and conditions that are
                           demonstrably free of any unfair discrimination.

            Such assurance shall indicate that the patent holder (or party authorized to make assurances
            on its behalf) will, in any documents transferring ownership of patents subject to the
            assurance, include provisions sufficient to ensure that the commitments in the assurance are
            binding on the transferee, and that the transferee will similarly include appropriate provisions
            in the event of future transfers with the goal of binding each successor-in-interest.

            The assurance shall also indicate that it is intended to be binding on successors-in-interest
            regardless of whether such provisions are included in the relevant transfer documents.
            Record of Statement
            A record of the patent holder’s statement shall be retained in the files of both ANSI and
            ATIS.
            Notice
            When ATIS receives from a patent holder the assurance set forth above, the standard shall
            include a note substantially as follows:

                NOTE – The user’s attention is called to the possibility that compliance with this
                standard may require use of an invention covered by patent rights.

                By publication of this standard, no position is taken with respect to the validity of any
                such claim(s) or of any patent rights in connection therewith. If a patent holder has filed
                a statement of willingness to grant a license under these rights on reasonable and
                nondiscriminatory terms and conditions to applicants desiring to obtain such a license,
                then details may be obtained from ATIS.
            Responsibility for Identifying Patents
            Neither ATIS nor ANSI shall be responsible for identifying patents for which a license may
            be required by an American National Standard or for conducting inquiries into the legal
            validity or scope of those patents that are brought to their attention.

11       COMMUNICATIONS
Informal internal communications between the leadership of the ATIS Forums, Subtending Committees,
and Subcommittees is encouraged. ATIS Forum, Subtending Committees, and Subcommittee leadership
is encouraged to communicate directly, via electronic mail or otherwise, with other ATIS Forums.
Formal communications conveying a Forum position and those communications from an ATIS Forum to
external organizations shall be agreed upon by the Forum. The ATIS General Counsel shall review, prior
to distribution, all proposed communications to regulatory, legislative, or governmental bodies, as well as
any other sensitive material.




                                                    11
Case 5:19-cv-01389-EJD Document 27-5 Filed 08/13/19 Page 56 of 64




                    Exhibit 39
3GPP MEMBERSHIP - Results Page                                          Page 1 of 1
       Case 5:19-cv-01389-EJD Document 27-5 Filed 08/13/19 Page 57 of 64



2019-08-04
                                              3GPP MEMBERSHIP                                               Version 1.1




New Query



Selected categories:                                                •   Individual Members (all partners)

Selected filters:                                                   Organization Name starts with "IPCOM"

             Choose csv separator : ,         export to csv file




                                              INDIVIDUAL MEMBERS


                     Organization                                  Country                            Partner
IPCom GmbH & Co.KG
                                            GERMANY                                 ETSI
(IPCom GmbH & Co.KG)

Total : 1 Individual Member




                              Any comments or problems with this application? Please let us know...




https://webapp.etsi.org/3gppmembership/Results.asp?Member=ALL_PARTNERS&SortMe… 8/4/2019
Case 5:19-cv-01389-EJD Document 27-5 Filed 08/13/19 Page 58 of 64




                    Exhibit 40
       Case 5:19-cv-01389-EJD Document 27-5 Filed 08/13/19 Page 59 of 64

IPCOM GMBH & Co. KG
                                                                   Zugspitzstral5e 15
                                                                   D-82049 Pullach

                                                                   Tel   +49 89 55277 300
                                                                   Fax   +49 89 55277 305
IPCom GmbH & Co. KG Zugspitzstral5e 15 D-82049 Pullach
                                                                   E-Mail:
                                                                   info@ipcom-rnunich.com

                                                                   Sitz Pullach
                                                                   AG MUnchen
                                                                   HRA 89197


IPCom has made the following declaration to the European           Personlich haftender
Commission, thus reaffirming its policy of licensing its patents   Gesellschafter:
on FRAND terms.                                                    IPCom Beteiligungs GmbH
                                                                   Sitz Pullach
IPCom hat der Europaischen Kommission die folgende                 AG MUnchen
Erklarung abgegeben, und damit seine Politik der                   HRB 167303
Lizenzvergabe auf FRAND-Basis nochmal klargestellt.                GeschaftsfUhrer:

                                                                   Bernhard Frohwitter
                                                                   Christoph Schoeller


10 December 2009                                                   Bankverbindung:

                                                                   HypoVereinsbank MUnchen
                                                                   KTO: 668 503 861
                                                                   BLZ: 700 202 70
IPCom GmbH & Co. KG                                                USt-10. Nr. DE254375205
     Case 5:19-cv-01389-EJD Document 27-5 Filed 08/13/19 Page 60 of 64




                                FRAND-DECLARA TION



1.     IPCom is aware of the obligations imposed on owners of standard-essential patents under
       the competition rules of the EC Treaty to grant licenses with respect to standard-essential
       patents on fair, reasonable and non-discriminatory (FRAND) terms and conditions.
       IPCom is of the opinion that it always has honoured these obligations and has therefore
       adopted the policy and hereby expressly declares to be willing to license its standard-
       essential patents under FRAND terms and conditions to any user of a telecommunication
       standard which is covered by one or several ofIPCom's patents.

2.     In 2007, IPCom purchased the mobile telecommunication patent portfolio of Robert
       Bosch GmbH (the "Bosch Mobile Telecommunication Patent Portfolio"). The Bosch
       Mobile Telecommunication Portfolio encompasses about 160 patent families in the field
       of mobile communications - more than 1,000 patents registered in Europe, the US and
       Asia, most of which have been granted. The Bosch Mobile Telecommunication Portfolio
       contains patents that already are essential for mobile communications standards such as
       2G (GSM), 2.5G (GPRS), 3G (UMTS) and subsequent generations (3.9G) or may
       become essential in the future.

3.     Bosch has between 1997 and 2000 rendered several declarations vis-a-vis ETSI in which
       Bosch committed itself to license the standard-essential patents of the Bosch Mobile
       Telecommunication Portfolio on fair, reasonable and non-discriminatory (FRAND) terms
       according to Sec. 6.1 of the ETSI IPR policy.

4.     Following informal discussions with the European Commission IPCom hereby declares
       that it is fully prepared and ready to take over vis-a-vis third parties any applicable
       licensing undertaking of Bosch vis-a-vis ETSI to grant irrevocable licenses to patents of
       the Bosch Mobile Telecommunication Patent Portfolio on a fair, reasonable and non-
       discriminatory basis in accordance with the terms and conditions set forth under clause
       6.1 of the ETSI IPR Policy as if IPCom had been the original participant in the setting of
       the GSM and UMTS Standards and was subject to a commitment vis-a-vis ETSI to do so.
       IPCom acknowledges the terms of clause 6.1 of the ETSI IPR Policy and the
       requirements thereunder. For the avoidance of doubt this declaration does not intend to
       make IPCom liable for omissions, mistakes, misrepresentations or any other acts of
       Bosch (if any) contrary to the ETSI rules in the standard setting process or as a member
       of ETSI.




                                                                2009-11-26_ Letter to EU Commission re FRAND
     Case 5:19-cv-01389-EJD Document 27-5 Filed 08/13/19 Page 61 of 64


                                                                                                 2




5.     IPCom hereby irrevocably declares that it is prepared to grant irrevocable licenses
       under the essential intellectual property rights of its Bosch Mobile
       Telecommunication Patent Portfolio on fair, reasonable and non-discriminatory
       terms and conditions to the following extent:

       •   production of any system or device fully conforming to a mobile
           telecommunication standard, including the right to make or have made
           customized components and sub-systems to the licensee's own design for use in
           such production;
       •   sell, lease or otherwise dispose of any system or device fully conforming to a
           mobile telecommunication standard so produced;
       •   repair, use or operate any system or device fully conforming to a mobile
           telecommunication standard; and
       •   use any method or operation fully conforming to a mobile telecommunication
           standard.

       IPCom will take all necessary efforts to inform ETSI of this declaration. IPCom will
       also issue a press release with the content of this declaration.

6.     IPCom hereby expressly invites any potential user seeking a license under IPCom's
       essential intellectual property rights of the Bosch Mobile Telecommunication Patent
       Portfolio to enter into bilateral good faith negotiations with IPCom with regard to a
       license agreement on FRAND terms and conditions. In any case, without limiting the
       scope of IPCom's declarations according to no. 4 and 5 above these declarations shall not
       be construed as a waiver of any of its rights resulting from its patents and do not serve as
       a license or any other right to use, offer to license or pre-contractual obligation to enter
       into a specific license agreement. Licenses will be negotiated and entered into with each
       licensee individually. This FRAND-DECLARATION and its effects as well as any legal
       relationship between IPCom and any potential licensee shall be exclusively determined
       and governed by German law, unless the parties expressly agree in writing on a different
       a plicable 1 after bilateral negotiations.



           :~'
        Frohw1tter
Managing Director
                          I
IPCom GmbH & Co. KG                                                IPCom GmbH & Co. KG
Case 5:19-cv-01389-EJD Document 27-5 Filed 08/13/19 Page 62 of 64




                    Exhibit 41
Display GD-201406-001                                                      Page 1 of 2
          Case 5:19-cv-01389-EJD Document 27-5 Filed 08/13/19 Page 63 of 64




                                 10 Aug 2019 - 16:36:49 (GMT+2)   Username
                                     Sophia Antipolis - France    Password                          Sign Up
                                                                                            Forgot your password ?


                   Declaration       Reporting



    GENERAL DECLARATION

                                                                                                  History
                                                                                  Current state : Reflected
     IPR HOLDER/ ORGANISATION                                                REFERENCES
     ("DECLARANT")                                                           Reference : GD-201406-001
                                                                             external ID :
     Legal Name : IPCom GmbH & Co.KG




     GENERAL IPR LICENCING DECLARATION
     with reference to
        ETSI STANDARD(S) OR TECHNICAL SPECIFICATION(S) No:                           , or

        ETSI Project(s):          , or

         all ETSI STANDARDS AND TECHNICAL SPECIFICATIONS
     and with reference to
       IPR(s) contained within technical contributions made by the Declarant and/or its
     AFFILIATES, or
        any IPRs

         This irrevocable undertaking is made subject to the condition that those who seek
     licences agree to reciprocate




     SIGNATURE
     Authorized person :                 Bernhard Frohwitter
     Title of authorized person Director
     Place :                             Pullach
     Date :                              11/06/2014


     ATTACHED DOCUMENTS




https://ipr.etsi.org/GdDetails.aspx?IPRD_ID=1892&IPRD_TYPE_ID=1&MODE=2&sess… 8/10/2019
Display GD-201406-001                                                      Page 2 of 2
          Case 5:19-cv-01389-EJD Document 27-5 Filed 08/13/19 Page 64 of 64



      Title                            DocumentType

      InitDecl                         Initial declaration form

       1                                                                          Page 1 of 1, items 1 to 1 of 1.




                 Copyright © ETSI 2011 - All rights reserved | Disclaimer | User Guide | Helpdesk




https://ipr.etsi.org/GdDetails.aspx?IPRD_ID=1892&IPRD_TYPE_ID=1&MODE=2&sess… 8/10/2019
